Appeal by defendant from a judgment of the Supreme Court, Westchester County (Reilly, J.), rendered May 2, 1980, convicting him of robbery in the first degree and escape in the second degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Cohalan, J. P., Margett, O’Connor and Thompson, JJ., concur.